67Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Sept. 21, 2022 has been received and entered.
Currently, Claims 1, 6-16, 22-23, 25-26, and 28-34 are pending.  Claims 1 and 6-16 are examined on the merits.   Claims 22-23, 25-26, and 28-34 are withdrawn.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments filed Sept. 21, 2022 have been fully considered but they are not persuasive. 

Election/Restrictions
Claims 22-23, 25-26, and 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Jan. 27, 2022.
Applicant's election with traverse of Group I (Claims 1-2 and 4-16) in the reply filed on Jan. 27, 2022 is acknowledged.  The traversal is on the ground(s) that there is unity of invention.  This is not found persuasive because a search of one group is not coextensive with the search of the other groups.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct. 22, 2020is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's arguments filed Sept. 21, 2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the phrase “de-gloved soft tissue injuries” is indefinite because one does not know what type of injury is characterized by “de-gloved”.  Is it “degloving soft tissue injuries”?  Please amend as appropriate.


Claim Rejections - 35 USC § 103
Claims 1, 6, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvanerty (from IDS, WO 2007/030666 A2), Segond (from IDS, WO 2009/071213 A1), Nature’s best (https://web.archive.org/web/20140507040850/https://www.naturesbesthealthstore.com/products/pau-d-arco-lotion-4-oz-tube), and Liu (CN 103142966 A) for the reasons set forth in the previous Office Action, slightly modified to take into consideration applicant’s amendment filed 9/21/2022, which rejection is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Mulvanerty teaches a topical composition comprising about 10-30% yarrow extract and about 5-30% plantain extract with one pharmaceutically acceptable carrier for wound healing (page 1, lines, 25-29).  The topical composition can be made into an ointment (page 3, lines 7-9); thus, limitation of Claim 16 is met.  Pharmaceutically acceptable carriers can be water, oils, like those of petroleum (page 3, lines 21-23), which is petrolatum.  Anti-swelling agents such as aloe vera extract can be included (page 6, lines 27-28); thus, limitation of Claim 15 is met.  The topical composition can be used to promote healing of all superficial wounds of the skin and mucous membrane (page 2, lines 8-9), such as wound dressings, sutures, wounds, mild burns, insect bites, abrasions, cuts and slow to heal wounds (page 2, lines 10-12).  It is noted that the reference does not teach that the composition specifically be used in the manner instantly claimed, however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference because the claim is for a formulation for topical use.  The composition is not defined by what is the treatment for skin.  There is no specific characteristics of the composition, thus the intended use is not further limiting.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP  § 2112.01 with regard to inherency and product-by-process claims.
However, Mulvanerty does not teach 1-12% Gotu kola, 1-12% Figwort, 1-12% Pau d’Arco, safflower oil, aloe vera.
Segond teaches a composition with Centella asiatica as Gotu Kola for treating wound as anti-inflammatory (page 1, lines 6, 17-19).  The preferred amount is from 0.005-10% (page 4, lines 23-24).
Nature’s Best teaches a composition for skin external use with Pau d’Arco, safflower seed oil, aloe leaf juice for strengthening the immune system (whole document).  
Liu teaches an agent for healing wound with 5-10 parts figwort (Novelty).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition with Common Plaintain, Gotu kola, Figwort, Pau d’Arco, safflower oil, and aloe vera because the compositions are used for topical wound healing and increase of immune activity on skin as taught by Mulvanerty, Segond, Nature’s best, and Liu.  One would have been motivated to make a topical skin composition for the expected benefit of treating wounds and increasing immune system to help heal wounds.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising about 1-12% Figwort and 1-12% Pau d’Arco of the active agent combination for the following reasons.  The reference does teach the composition for treating skin wounds .  Nature’s Best teaches a composition for skin external use with Pau d’Arco, safflower seed oil, aloe leaf juice for strengthening the immune system (whole document).  Segond teaches a composition with Centella asiatica as Gotu Kola for treating wound as anti-inflammatory (page 1, lines 6, 17-19).  The preferred amount is from 0.005-10% (page 4, lines 23-24).  Liu teaches an agent for healing wound with 5-10 parts figwort (Novelty), which can be converted to percentage when used in 100 parts.  Thus, it would have been obvious to make a concentrated composition containing about 1-12% Figwort and 1-12% Pau d’Arco for use as a topical composition.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  Each of the ingredients amounts taught are taught as result-effective variables for topical application to treat wounds.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Claims 1, 6, 8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvanerty (from IDS, WO 2007/030666 A2), Segond (from IDS, WO 2009/071213 A1), Nature’s best (https://web.archive.org/web/20140507040850/https://www.naturesbesthealthstore.com/products/pau-d-arco-lotion-4-oz-tube), and Liu (CN 103142966 A) as applied to claims 1, 6, 11, 15, and 16 above, and further in view of Gandy (US 2006/0004189 A1) for the reasons set forth in the previous Office Action, slightly modified to take into consideration applicant’s amendment to the claims filed 9/21/2022, which rejection is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	
The teachings of Mulvanerty, Segond, Nature’s best and Liu are set forth above and applied as before.
The combination of Mulvanerty, Segond, Nature’s best and Liu do not specifically teach the 1-12% Echinacea, Goldenseal, tea tree oil.
Gandy teaches a composition for promoting stimulations and growth of tissues for wound healing [0026] comprising herbal factors such as tea tree oil, golden seal, and echinacea in an amount from about 0.1-25% of the composition [0043].
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the instant ingredients for their known benefit since each is well known in the art for treating skin. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.
The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation …103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


Claims 1, 6-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvanerty (from IDS, WO 2007/030666 A2), Segond (from IDS, WO 2009/071213 A1), Nature’s best (https://web.archive.org/web/20140507040850/https://www.naturesbesthealthstore.com/products/pau-d-arco-lotion-4-oz-tube), Liu (CN 103142966 A), and Gandy (US 2006/0004189 A1) as applied to claims 1, 6, 8, 11, and 13-16 above, and further in view of Bobrowski (US 2005/0074510 A1) for the reasons set forth in the previous Office Action, slightly modified to take into consideration applicant’s amendment to the claims filed 9/21/2022, which rejection is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.	
The teachings of Mulvanerty, Segond, Nature’s best, Liu, and Gandy are set forth above and applied as before.
The combination of Mulvanerty, Segond, Nature’s best, Liu, and Gandy do not specifically teach the 1-12% Sangre de Grado from Croton lechleri.
Bobrowski teaches a topical preparation with antimicrobial Croton species material (Abstract) for treating wounds, abrasions, bites, stings [0007], which is Sangre de grado.  The taspines is anti-inflammatory and has wound healing ability ]0008].  The extract is between 0.05-40.0% (Claim 7). 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the instant ingredients for their known benefit since each is well known in the art for treating skin. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


Claims 1 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvanerty (from IDS, WO 2007/030666 A2), Segond (from IDS, WO 2009/071213 A1), Nature’s best (https://web.archive.org/web/20140507040850/https://www.naturesbesthealthstore.com/products/pau-d-arco-lotion-4-oz-tube), Liu (CN 103142966 A), Gandy (US 2006/0004189 A1), and Bobrowski (US 2005/0074510 A1) as applied to claims 1, 6-11, and 13-16 above, and further in view of Suvavanprakorm et al. (US 2004/0224012 A1) for the reasons set forth in the previous Office Action, slightly modified to take into consideration applicant’s amendment to the claims filed 9/21/2022, which rejection is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	 
The teachings of Mulvanerty, Segond, Nature’s best, Liu, Gandy, and Bobrowski are set forth above and applied as before.
The combination of Mulvanerty, Segond, Nature’s best, Liu, Gandy, and Bobrowski do not specifically teach the slippery elm.
Suvavanprakorm et al. teaches a topical composition with active ingredients in antifungal, anti-inflammatories, antibacterials [0091] comprising slippery elm [0097] for use in ointments [0100].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a topical wound treatment composition because active ingredients in antifungal, anti-inflammatories, antibacterials [0091] comprising slippery elm [0097] for use in ointments [0100].  One would have been motivated to make topical wound treatment composition with slippery elm for the expected benefit of treating wounds.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Response to Arguments
	Applicant argues that there is hindsight in combining the ingredients in the particular amounts claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The same ingredients and amounts are taught for the same topical use.  Therefore, there is a reason to use the same ingredients and amounts for the same purpose.  There is no hindsight reasoning.
Applicant argues that the composition would not be suitable treatment for treating hairless scar, de-gloved soft tissue injuries, dermatitis, abrasions, wounds, infected wounds, discharged wounds, burn and skin disorders in animals.
In response to applicant's argument that the composition would not be suitable treatment, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Applicant argues synergistic effects for the combination of ingredients in Tables 1(a) and 1(b), Case Study 1, Case Study 10.
In response to Applicant’s argument, amounts in Tables 1(a) and 1(b), Case Study 1, Case Study 10, are not convincing because the Applicant did not show proper controls before and after treatment and quantifications of the healing quality for the individual ingredients alone and in combination.
Applicant argues that the reference Segond is not combinable.
In response to Applicant’s argument, Segond teaches a composition with Centella asiatica as Gotu Kola for treating wound as anti-inflammatory (page 1, lines 6, 17-19).  The recognized other mechanisms of the composition does not teach away its used for wound healing.  Furthermore, enhancing wound healing is one of the attributes of the use of Centella asiatica or Gotu Kola.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition with Common Plaintain, Gotu kola, Figwort, Pau d’Arco, safflower oil, and aloe vera because the composition are used for topical wound healing and increase of immune activity on skin as taught by Mulvanerty, Segond, Nature’s best, and Liu.  One would have been motivated to make a topical skin composition for the expected benefit of treating wounds and increasing immune system to help heal wounds. 
Applicant argues that there is no motivation to combine all the references togater.
In response to Applicant’s arguments, the references all teach the use fo the ingredients in the amounts claimed for the same use.  These references show that it was well known in the art at the time of the invention to use the claimed ingredients in compositions that treat skin wound.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960).  
	Based on the disclosure by these references that these substances are used in compositions to treat skin wound, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat skin wound.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See In re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; In re Crockett 126 USPQ 186.
Thus, there is a reason to combine the references.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655